DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on November 24, 2020 has been received. Claims 1-17 are currently pending, of which claims 9-17 are withdrawn.
Claims 1-8 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Specification
The disclosure is objected to because of the following informalities:
Reference numeral 11 is used to designate multiple different structures (e.g., “an upper base knitted section 11” on page 15, line 10; “the base knitted section 11” on page 15, line 11, “the rows of stitches 11” on page 15, line 15, “the base knitted section 11” again on page 17, lines 10 and 16,” and “the lower knitted section” on page 21, lines 14-15).  
Similarly, reference numeral 17 is used to designate multiple different structures (e.g., “an upper base knitted section 17” on page 18, line 13, and “the lower base knitted section” on page 19, line 4).

It is noted that using multiple reference numerals to describe the same named structure, and using the same reference numeral to designate multiple different structures, hinders the reader’s ability to easily ascertain which structures described in the specification correspond to the reference numerals shown in the drawings.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: “A flat-knitted material in the form of a pants part having a seat for a compression pant including at least one knitting yarn forming stitches and an interknitted elastic weft yarn” should read “A flat-knitted material forming a pants part for compression pants, the flat knitted material including at least one knitting yarn forming stitches and an interknitted elastic weft yarn,” to enhance clarity.
Claims 6 and 7 are objected to because of the following informalities: “the lower gussets” should read “the at least two additional lower gussets,” to enhance clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein each gusset comprises a plurality of rows of stitches with a reduced number of stitches.” The limitation is indefinite, as “reduced” is a relative term, and Applicant has not established what the “reduced” number of stitches is being compared with (e.g., reduced number of stitches compared to what?). It is also unclear whether the recited “reduced number of stitches” refers to each row of stitching, to at least one row of stitching, etc. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein each gusset comprises a plurality of rows of stitches, each row formed from a number of stitches that is less than a number of stitches forming at least one row of the upper base knitted section.”
	Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, and 6, insofar as definite, are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart (US Patent No. 3,103,111) in view of Knohl (US Patent No. 3,425,246), further in view of Clark (US Patent No. 2,016,168).
Regarding claim 1, Rinehart discloses a flat-knitted material (see Figs. 1-3 and column 1, lines 59-72) in the form of a pants part having a seat for a compression pant (see column 1, lines 9-12 and column 3, line 55- column 4, lines 25; Rinehart discloses wherein the flat-knitted material may be used to form a portion of garment for receiving body bulges such as buttocks, i.e., a seat portion, capable of being used in a compression pant) including:
at least one knitting yarn forming stitches (see Figs. 1-2 and column 2, line 17 – column 3, line 37), the flat-knitted material having an upper base knitted section (section between lines 50 and 60, see Fig. 1), to which is adjoined a seat section (section between lines 33 to 50, see Fig. 1) comprising at least one slightly hemispherical, 3-dimensionally curved part (formed by sections M-2, M-3, M-4, M-5, M-6, M-9, M-10, and M-11, see Figs. 1-3; and column 3, lines 3-37 and note slightly hemispherical shape shown in profile view of Fig. 3),
wherein each 3-dimensionally curved part is formed by a plurality of knitted gussets (increase/decrease repeat patterns between rows 33-50, see Figs. 1-2 and column 2, line 51 – 
Regarding the limitation “a seat for a compression pant,” Rinehart discloses a knitted material that is configured for receiving body bulges such as buttocks (see column 1, lines 9-12 and column 3, line 55- column 4, lines 25, and note above), and is thus capable of being used as a seat for a compression pant. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Rinehart substantially discloses the invention as claimed above but fails to explicitly disclose wherein the at least one slightly hemispherical, 3-dimensionally curved part includes two adjacent, slightly hemispherical, 3-dimensionally curved parts. As discussed above, Rinehart discloses wherein the knitted material forms a pocket or cup for receiving body bulges such as breasts or buttocks (i.e., requiring plural pockets), but only explicitly shows a single pocket/cup (see Figs. 1-3).
However, Knohl teaches a knitted material (25) in the form of a pants part (see Fig. 2 and column 2, lines 13-17; and column 5, lines 21-37), wherein the knitted material includes an upper base knitted section (area above 27, see Fig. 2) and a seat section (27) comprising two adjacent, slightly hemispherical, 3-dimensionally curved parts (respective portions of 27 covering each buttock, see Fig. 2 and related Fig. 6 which shows a similar part 52 having a slightly hemispherical shape, see column 6, lines 12-23), so as to allow the knitted material to 
Therefore, based on Knohl’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Rinehart’s flat-knitted material to include two adjacent, slightly hemispherical, 3-dimensionally curved parts instead of just a single curved part, as doing so would allow the knitted material to accommodate both buttocks of the wearer. Furthermore, it is generally known in the art that a wearer typically has two buttocks and not a single buttock.
As modified, Rinehart’s gussets would each include a plurality of rows of stitches (see column 2, line 51 – column 3, line 54 of Rinehart, each repeat comprises 5 rows of stitches, as discussed above) with a reduced number of stitches (see Fig. 2 of Knohl, each gusset would cross the width of a single curved part 27, which has a reduced number of stitches at least in comparison with the full width of the upper base knitted section above 27, see also rejection under 35 USC 112 above), and the plurality of gussets of one of the two 3-dimensionally curved parts are knitted with an offset in a transverse direction of the knitted material to the plurality of gussets of another of the two 3-dimensionally curved parts (see Fig. 2 of Knohl, curved parts 27 are knitted with an offset in the transverse direction, i.e. left-to-right direction of Fig. 2).
Rinehart also fails to disclose wherein the flat-knitted material further includes an interknitted elastic weft yarn.
However, Clark teaches a flat-knitted material (see page 1, column 1, lines 1-6 and column 2, lines 19-35) comprising at least one base knitting yarn (3, 4, 5, and 6) forming the stitches of the flat-knitted material and an interknitted elastic weft yarn (7; see Fig. 1; page 1, column 1, line 44 - column 2, line 6; and page 3, column 1, lines 15-32), so as to provide areas of 
Therefore, based on Clark’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Rinehart’s flat-knitted material to further include an interknitted elastic weft yarn, as doing so would provide areas of localized stretch in the knitted fabric without slipping of the elastic threads.

Regarding claim 2, the modified flat-knitted material of Rinehart (i.e., Rinehart in view of Knohl and Clark) is further disclosed wherein each gusset (knitted increase/decrease repeats of Rinehart) extends over at least four rows of stitches (see Figs. 1-2 and column 2, line 51 – column 3, line 54 of Rinehart; Rinehart discloses wherein each repeat extends over 5 rows of stitches).

Regarding claim 3, the modified flat-knitted material of Rinehart (i.e., Rinehart in view of Knohl and Clark) is further disclosed wherein the number of stitches forming each gusset decreases after every second or after every fourth row of stitches (see Figs. 1-2 and column 2, line 51 – column 3, line 54 of Rinehart; Rinehart discloses wherein the pattern includes an increase/decrease shift every 5th course, i.e., after every fourth row of stitches, note that the pattern is decreasing in stitches in a knitting direction from line 40 to line 50 of Fig. 1).

Regarding claim 6, the modified flat-knitted material of Rinehart (i.e., Rinehart in view of Knohl and Clark) is further disclosed wherein a lower base knitted section (section between 
Rinehart fails to explicitly disclose wherein the lower gussets extend over more rows of stitches than the gussets in the seat section.
However, Rinehart discloses wherein the number of rows of stitches in each section may vary, to accommodate varying sizes and shapes of buttocks (see column 2, lines 42-67 and column 3, line 55 – column 4, line 11).
Therefore, based on Rinehart’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Rinehart’s lower gussets to extend over more rows of stitches than the gussets in the seat section, as doing so would accommodate the shape of a wearer having more bottom-weighted buttocks.

Claim 5, insofar as definite, is rejected under 35 U.S.C. 103 as being unpatentable over Rinehart, Knohl, and Clark, as applied to claim 1 above, in view of Bentley (US Patent No. 3,389,580).
Regarding claim 5, Rinehart, Knohl, and Clark together teach the limitations of claim 1, as discussed above. Knohl appears to further depict wherein an intermediate base knitted section extends between the two 3-dimensionally curved parts (knitted area between the two bulges of 27, see Fig. 2) but fails to explicitly disclose wherein, in the seat section, a first intermediate base 
However, Bentley teaches a flat-knitted material (see Figs. 1-3 and column 1, lines 15-20) comprising: an upper base knitted section (section above fashioning lines D5 and D11, see annotated Fig. 2), to which is adjoined a seat section (section between fashioning lines D2/D8 and D5/D11, see annotated Fig. 2) comprising two adjacent 3-dimensionally 5 curved parts (P and P1, see column 2, lines 13-22), wherein each 3-dimensionally curved part is formed by a plurality of gussets (each gusset forming a knit area of increased fullness along fashioning lines D2-D11, see Fig. 2 and column 3, line 6 – column 4, line 29), wherein gussets of one 3-dimensionally curved part are knitted with an offset in the transverse direction of the knitted material to the gussets of the other 3- dimensionally curved part (flat portion disposed transversely between parts P and P1, see annotated Fig. 1); and wherein, in the seat section, a base knitted section a plurality of stitches wide in the transverse direction of the knitted material is knitted between the two 3-dimesnaionlly curved parts (see annotated Figs. 1 and 2 of Bentley, the base knitted section forming the transverse offset between the two adjacent 3-dimensionally 5 curved parts P and P1). It is noted that providing an intermediate knitted area between the two curved parts would allow the two curved parts to be appropriately spaced apart from one another so as to form two distinct pouches, for accentuating and accommodating each of the wearer’s breasts/buttocks, as can be seen in Fig. 1 of Bentley.

    PNG
    media_image1.png
    463
    1155
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    854
    651
    media_image2.png
    Greyscale

.

Claim 8, insofar as definite, is rejected under 35 U.S.C. 103 as being unpatentable over Rinehart, Knohl, and Clark, as applied to claim 1 above, in view of Lombardi (US Patent No. 2,707,381).
Regarding claim 8, Rinehart, Knohl, and Clark together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the seat section is knitted with a yarn of a color different from that of the at least one knitting yarn forming the upper base knitted section.
However, Lombardi teaches a flat-knitted material incorporating a plurality of bulges for accommodating protruding body parts (see Fig. 16; column 1, lines 15-38; and column 2, lines 27-62), wherein different portions of the flat-knitted material include different colors, so as to provide a dynamic color design (see Fig. 16 and column 4, lines 55-70).
Therefore, based on Lombardi’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have 

Examiner’s Note
Claims 4 and 7 are currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that claims 4 and 7 remain rejected under 35 USC 112(b), as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOCELYN BRAVO/Examiner, Art Unit 3732                                                                                                                                                                                                        


/DANNY WORRELL/Primary Examiner, Art Unit 3732